DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Below is the Final Action on the Merits for claims 1, 3 – 14 and 16 – 25. Claims 2, 15 and 24 – 25 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 6, 8 – 14 and 16 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (U.S. Patent No. 8,302,708) in view of Brady (U. S. Patent No. 6,966,393 B2) and Yang (CN 20340689 U).
Regarding Independent Claim 1, Cox discloses a chuck wrench (37) comprising: a first wrench end (52) having a chuck engagement portion (54) comprising a chuck engagement core (50), a substantially cylindrical wrench alignment pin (41; Col 6, lines 51- 52) extending axially along a longitudinal axis (23; Figs. 1 and 2) of the chuck wrench (37) structured and arranged to engage a central longitudinal bore of a chuck (38; Col. 5, lines 4 – 7); a second wrench end (36); a wrench body (30) extending from the second wrench end (36) toward the first wrench end (52; Fig. 2); and a sleeve (45) surrounding the chuck engagement portion (54) and extending beyond the chuck engagement core (50) along the longitudinal axis (23; Figs 1 and 2) of the chuck wrench.
Cox does not explicitly teach the chuck wrench structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck, the sleeve comprising an outer rim defining a chuck receiving opening, wherein the substantially cylindrical wrench alignment pin extends beyond the outer rim and the chuck receiving opening of the sleeve along the longitudinal axis of the chuck wrench.
Brady, however, teaches the chuck wrench (226) structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck (Col. 5, lines 42 – 61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck wrench of Cox to explicitly teach the chuck wrench structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck, as taught by Brady, to facilitate assembly or disassembly while maintaining substantially air tight, sealed joints between the column members during drilling operations.
Yang further teaches the sleeve (sleeve, 3) comprising an outer rim (Annotated Fig. 2) defining a chuck receiving opening (Annotated Fig. 2), wherein the substantially cylindrical wrench alignment pin (Annotated Fig. 2) extends beyond the outer rim (Annotated Fig. 2) and the chuck receiving opening (Annotated Fig. 2) of the sleeve (3) along the longitudinal axis of the chuck wrench (Annotated Fig. 2).

    PNG
    media_image1.png
    615
    561
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck wrench of Cox to explicitly teach the sleeve comprising an outer rim defining a chuck receiving opening, wherein the substantially cylindrical wrench alignment pin extends beyond the outer rim and the chuck receiving opening of the sleeve along the longitudinal axis of the chuck wrench, as taught by Yang, to facilitate assembly or disassembly while maintaining substantially air tight, sealed joints between the column members during drilling operations.
Regarding Claim 3, Cox, as modified, discloses the limitations of claim 1 as discussed above and further discloses the wrench alignment pin, 41 having an axial length as shown in Fig. 2.
Cox, however, fails to explicitly disclose the dimensions of the wrench alignment pin having an axial length of from 0.2 to 2 inches. Examiner, however, notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench alignment pin of Cox to explicitly teach the current length of the wrench alignment pin having a length of from 0.2 to 2 inches since one of skill in the art would by routine experimentation find the optimum axial length for the wrench pin. It would have been further obvious to one of skill in the art to make the wrench pin length of the Cox reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 4, Cox, as modified, discloses the limitations of claim 1 as discussed above and further discloses the sleeve, 45 having an axial socket length (46; Fig. 3A as shown in Fig. 2).
Cox, however, fails to explicitly disclose the dimensions of the sleeve having an axial socket length of 0.2 to 3 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the sleeve having length between 0.2 to 3 inches, as desired by the user depending on the particular workpiece being used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Cox to explicitly teach an axial socket length of 0.2 to 2 inches since one of skill in the art would by routine experimentation find the optimum axial socket length for the sleeve. It would have been further obvious to one of skill in the art to make the socket In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 5, Cox, as modified, discloses wherein the sleeve (45) has an internal diameter structured and arranged to provide a clearance distance of from zero to 0.25 inch with an outer chuck diameter of a chuck (Col 8, lines 34-38).
Regarding Claim 6, Cox, as modified, discloses wherein the chuck engagement core (50) is substantially square (Col 7, lines 57-58; Col 8, line 2).
Regarding Claim 8, Cox, as modified, discloses wherein the sleeve (45) is integrally formed with the chuck engagement portion (54; Fig 3A).
Regarding Claim 9 and 23, Cox discloses wherein the second wrench end (Fig. 1) is structured and capably arranged to engage a mine roof support bolt (via 36).
Regarding Claims 10 and 16, Cox, as modified, teaches all of the elements of claims 1 and 11 as discussed. Cox further discloses the sleeve, 45 having an internal sleeve diameter (46) as shown in Fig. 2. Cox, however, fails to explicitly disclose the internal sleeve diameter of from 1 to 4 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the sleeve having an internal sleeve diameter from 1 to 4 inches, as desired by the user depending on the particular workpiece being used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Cox to explicitly teach an internal sleeve diameter from 1 to 4 inches since one of skill in the art would by routine experimentation find the optimum internal sleeve diameter for the sleeve. It would have been further obvious to one of skill in the art to In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 11, Cox discloses a chuck (38) comprising an axial forward end having a generally cylindrical socket (Fig. 2) including a plurality of inwardly directed protrusions (67, 68) and a central longitudinal bore (64) adjacent to the generally cylindrical socket (Fig. 2); and a chuck wrench (37) engageable with the chuck (38) comprising: a first wrench end (52) having a chuck engagement portion (54) comprising a chuck engagement core (50) and a substantially cylindrical wrench alignment pin (41; Col 6, lines 51-52); a second wrench end (36); a wrench body (30) extending from the second wrench end (36) toward the first wrench end (52); and a sleeve (45) surrounding the chuck engagement portion (54) and extending beyond the chuck engagement core along the longitudinal axis (23; Figs. 1 and 2).
Cox does not explicitly teach the chuck wrench structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck, the sleeve comprising an outer rim defining a chuck receiving opening, wherein the substantially cylindrical wrench alignment pin extends beyond the outer rim and the chuck receiving opening of the sleeve along the longitudinal axis of the chuck wrench.
Brady, however, teaches the chuck wrench (226) structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck (Col. 5, lines 42 – 61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck wrench of Cox to explicitly teach the chuck wrench structured and arranged to engage and form a slip fit with a central longitudinal bore of a chuck, as taught by Brady, to facilitate assembly or disassembly while maintaining substantially air tight, sealed joints between the column members during drilling operations.
Yang further teaches the sleeve (sleeve, 3) comprising an outer rim (Annotated Fig. 2) defining a chuck receiving opening (Annotated Fig. 2), wherein the substantially cylindrical wrench alignment pin 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck wrench of Cox to explicitly teach the sleeve comprising an outer rim defining a chuck receiving opening, wherein the substantially cylindrical wrench alignment pin extends beyond the outer rim and the chuck receiving opening of the sleeve along the longitudinal axis of the chuck wrench, as taught by Yang, to facilitate assembly or disassembly while maintaining substantially air tight, sealed joints between the column members during drilling operations.
Regarding Claim 12, Cox, as modified, teaches all of the elements of claim 11 as discussed above. Cox further discloses the central longitudinal bore of the chuck, 38 has an inner diameter as shown in Fig. 2. Cox, however, fails to explicitly disclose the central longitudinal bore has an inner diameter of from 0.25 to 3 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the central longitudinal bore has an inner diameter of from 0.25 to 3 inches, as desired by the user depending on the particular workpiece being used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck of Cox to explicitly teach the central longitudinal bore has an inner diameter of from 0.25 to 3 inches since one of skill in the art would by routine experimentation find the optimum an inner diameter of the bore. It would have been further obvious to one of skill in the art to make the central longitudinal bore of the Cox reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 13, Cox, as modified, discloses the limitations of claim 11 as discussed above and further discloses the wrench alignment pin, 41 having an axial length as shown in Fig. 2.
Cox, however, fails to explicitly disclose the dimensions of the wrench alignment pin having an axial length of from 0.25 to 3 inches. Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the pin having a length between 0.25 to 3 inches, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench alignment pin of Cox to explicitly teach the current length of the wrench alignment pin having a length of from 0.25 to 3 inches since one of skill in the art would by routine experimentation find the optimum axial length for the wrench pin. It would have been further obvious to one of skill in the art to make the wrench pin length of the Cox reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 14, Cox, as modified, discloses the limitations of claim 11 as discussed above and further discloses the wrench alignment pin, 41 having an outer diameter as shown in Fig. 2.
Cox, however, fails to explicitly disclose the dimension of an outer diameter of the wrench alignment pin is from 0 to 0.2 inches less than an inner diameter of the central longitudinal bore; Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the pin having a length 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench alignment pin of Cox to explicitly teach the dimension of an outer diameter of the wrench alignment pin is from 0 to 0.2 inches less than an inner diameter of the central longitudinal bore since one of skill in the art would by routine experimentation find the optimum assembly for the chuck and the chuck wrench. It would have been further obvious to one of skill in the art to make the dimension of an outer diameter of the wrench alignment pin and an inner diameter of the central longitudinal bore of the Cox reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 17, Cox, as modified, discloses the limitations of claim 11 as discussed above and further discloses the chuck, 35, having an outer chuck diameter as shown in Fig. 2.
Cox, however, fails to explicitly disclose an outer chuck diameter of from 1 to 4 inches. Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the chuck diameter between 1 and 4 inches, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify an outer chuck diameter of Cox to explicitly teach a diameter of from 1 to 4 inches since one of skill in the art would by routine experimentation find the optimum chuck In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 18, Cox discloses a radial gap defining a clearance distance between an inner surface of the sleeve (45) and an outer surface of the axial forward end of the chuck (38) of from zero to 0.25 inch (Col 8, lines 34-38).
Regarding Claim 19, Cox, as modified, discloses the limitations of claim 11 as discussed above and further discloses the sleeve (45) has an overlap length over the axial forward end of the chuck (38 as shown in Fig. 3A).
Cox, however, fails to explicitly disclose the overlap length that is at least 0.2 inches over the axial forward end of the chuck; Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide overlap length at least 0.2 inches over, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify sleeve of Cox to explicitly teach the sleeve has an overlap length over the axial forward end of the chuck since one of skill in the art would by routine experimentation find the optimum assembly for the chuck and the chuck wrench. It would have been further obvious to one of skill in the art to make the dimension the sleeve of the Cox reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 20, Cox, as modified, discloses the limitations of claim 18 as discussed above and further discloses the sleeve (45) has an overlap length over the axial forward end of the chuck (38 as shown in Fig. 3A).
Cox, however, fails to explicitly disclose the overlap length is from 0.5 to 2 inches; however, Examiner notes that the applicant fails to provide any criticality in having the specific size provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide overlap length between 0.5 to 2 inches, as desired by the user depending on the particular workpiece being used.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify sleeve of Cox to explicitly teach the sleeve has an overlap length between 0.5 to 2 inches since one of skill in the art would by routine experimentation find the optimum assembly for the chuck and the chuck wrench. It would have been further obvious to one of skill in the art to make the dimension the sleeve of the Cox reference any length so desired or required, including as claimed to optimize performance of the chuck wrench. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 21, Cox, as modified, discloses wherein the longitudinal axis (23) of the chuck is coaxial with the longitudinal axis (23) of the chuck wrench (Fig 1).
Regarding Claim 22, Cox, as modified, discloses wherein the chuck engagement core (50) is torquably associated with the plurality of inwardly directed protrusions of chuck (Col 4, lines 47-50; Fig 2).
Regarding Claims 24 and 25, Cox, as modified, discloses all of the limitations of claims 1 and 11 as discussed above.
Cox further discloses the substantially cylindrical wrench alignment pin (41) extends beyond an outer rim of the sleeve (45, alignment pin, 41 extends beyond the outer rim of sleeve formed between 57 and 45 in Fig. 3A)

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (U.S. Patent No. 8,302,708) in view of Brady (U. S. Patent No. 6,966,393 B2) and Asberg (U.S. Patent No. 6,182,776 B2).
Regarding Claim 7, Cox, as modified, discloses all of the elements of claim 1 as discussed above.
Cox, further teaches various means of alternate fastening (Col 8, lines 8-9).  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness..
Cox does not explicitly teach wherein the sleeve is weldably attached to the chuck engagement portion.
Asberg, however, teaches the sleeve (15) is weldably attached to the chuck engagement portion (14; Col. 3, lines 58 – 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck wrench of Cox to explicitly teach he sleeve is weldably attached to the chuck engagement portion, as taught by Asberg, to facilitate assembly or disassembly while maintaining substantially air tight, sealed joints between the column members during drilling operations. 
Response to Arguments
Applicant's arguments filed March 19, 2021 with respects to rejected claims 1, 3 – 14 and 16 – 23 under 35 U.S.C. 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Although Cox teaches a chuck wrench, the reference fails to teach the sleeve comprising an outer rim defining a chuck receiving opening and the alignment pin extending beyond the outer rim as required by amended claims 1 and 11.
Applicant's arguments filed March 19, 2021 with respects to amended claims 1, 3 – 14 and 16 – 23 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made in view of Yang. Cox remains applicable to teaching certain structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723